DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claim(s) 1,4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betters (US 5762855) in view of Tarr (US 6099767).
6.	Regarding Claim 1, a mold apparatus for forming a molded part comprising: a mold body; a mold cavity formed in said mold body (Figure 1,3, mold body-24, cavity-30, col 1 line 46-30); a plurality of valve gates associated with said mold body (Figure 8, col 5 line 30-41); and a controller in communication with said plurality of valve gates (Figure 1, controller-68, col 4 line 63). In the same field of endeavor pertaining to the art, Tarr discloses said controller being programmed to time opening of each valve gate based on a selected flow rate required to eliminate weld lines in the product (Col 4, line 56-62).  
It would be obvious for one ordinary skilled in the art to modify Betters mold apparatus with plurality of  valve gates with that of Tarr’s disclosure of the injection molding machine for the purpose of effectively removing the weld defects (Col 4, line 60)

7.  	Regarding Claim 4, Betters discloses wherein the controller is configured to regulate sequence and timing of opening of the plurality of valve gates (controller-68, col 4 line 57-62).  

7.	Regarding Claim 7, Betters/Tarr disclose , wherein the plurality of valve gates are positioned on said mold body based on a balanced flow length ratio (Tarr: Figure 5, col 5 line 61-64, col 6  line 24-25; the invention discloses sequential control of the valve gate to regulate the flow of molten material).  
8.	 Regarding Claim 8, wherein one of the plurality of valve gates is a primary valve gate and the material is inserted into the primary valve gate first (Figure 10).  
9.  	Regarding Claim 9, wherein the plurality of valve gates are arranged in sequence based on a determined opening time of each valve gate (Figure 10: showing time of opening and closing of valve gates sequentially).  
10.	 Regarding Claim 10, Betters  plurality of valve gates spaced relative to said mold cavity (Figure-1, gate-64).
11.	 Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betters (US 5762855) and Tarr (US 6099767) as applied in Claim 1, in view of Kowalaski (US 20130123424)
12.	Regarding claims 5-6, Betters/ Tarr disclose all limitations of claims 8, but did not disclose a material collecting structure. In the same field of endeavor pertaining to molding art, Kowalski discloses that the gate-54 has an overflowing passage to collect the unused material ([0042]-[0043]).
13.	It would be obvious for one ordinary skilled in the art to modify Tarr/Galati teachings with that of the overflowing structure taught by Kowalski for the purpose of controlling the flow of the polymer as needed as the polymer could be saved for next cycle ([0043]).

Allowable Subject Matter
14.	The following is a statement of reasons for the indication of allowable subject matter: 
15.	 Regarding Claims 2, 11 and 19 are allowable as  the limitation re: the controller is configured to control opening of the plurality of valve gates to maintain a predetermined injection molding pressure in the mold cavity is deemed novel and unique .  
16.  By virtue of dependency 3, 12-17 and 20 are allowable. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741